DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
Response to Arguments
Applicant’s remarks filed on 08/05/2021 have been fully considered, therefore, see the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1, 4 – 10 are pending in the instant application. 
Claim[s] 2, 3, 11 – 20 have been cancelled herein or in previous prosecution. 
Claim Rejections - 35 USC § 101
Regarding claim[s] 1 – 10 under the rejection, applicant’s claim amendment of “micro-processor,” has been inspected, therefore, the rejections are withdrawn. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1, 4, 6, 10 that were rejected under 35 U.S.C. 103 as being unpatentable over Golic [US PAT # 8913739] in view of Cioranesco et al. [US PAT # 10771235], further in view of Yoshimi [US PGPUB # 2012/0255005], applicant’s claim amendments have been inspected, therefore, the rejections are withdrawn. 
Regarding claim[s] 5 that was rejected under 35 U.S.C. 103 as being unpatentable over Golic [US PAT # 8913739] in view of Cioranesco et al. [US PAT # 10771235], further in view of Yoshimi [US PGPUB # 2012/0255005] as applied in the rejection of claim # 1 above, further in view of Masuda, the rejection is withdrawn. 
Regarding claim[s] 7 - 9 that were rejected under 35 U.S.C. 103 as being unpatentable over Golic [US PAT # 8913739] in view of Cioranesco et al. [US PAT # 10771235], and 
Allowable Subject Matter
Claim[s] 1, 4 – 10 are allowed, but are renumbered as 1 – 8. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks and amendments submitted on 08/05/2021 for application number 16540185 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn. Therefore, the record is clear, thus, no reason for allowance is necessary.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434